Howell, J.
The plaintiffs injoined the defendant from further prosecuting seventy-two suits, instituted by him against as many butchers and dealers in live stock, before the eighth justiee of' the peace in said parish, for professional fees, on the ground that they, the ¡plaintiff association, had, in behalf of the said several defendants, made ¡a contract with defendant in this case for a fixed sum, to defend and ¡prosecute all suits of a certain character in which the said parties anight he interested, and that the plaintiffs are the warrantors of said parties. A motion was made to dissolve the injunction on the ground, among others, that the petition disclosed no cause for an injunction.
This motion should have prevailed. A party can not be injoined from prosecuting suits for claims whether well founded or not. On *501the defense the parties can be heard and their rights adjusted. The. intimation that a party fears he may not obtain justice before the particular judicial officer, or that he should be sued in a court of higher jurisdiction, is no ground for an injunction.
The judge a quo dismissed the rule and on the trial of the merit» dissolved the injunction with $100 for counsel fees. As no evidence-was admitted, on the trial of the motion, in reference to any damages,, and the motion should have been sustained, no damages can be allowed. This is not the class of cases in which damages may be given without special proof. The plaintiffs and their sureties are liable on the injunction bond.
It is therefore ordered that the judgment be annulled by striking therefrom the damages awarded, and as thus amended it be affirmed.
Appellee to pay costs of appeal.